
	
		II
		111th CONGRESS
		2d Session
		S. 3514
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 21, 2010
			Mr. Begich (for himself,
			 Mr. Wyden, and Ms. Klobuchar) introduced the following bill; which
			 was read twice and referred to the Committee on Environment and Public
			 Works
		
		A BILL
		To amend the Outer Continental Shelf Lands
		  Act to prohibit a person from entering into any Federal oil or gas lease or
		  contract unless the person pays into an Oil Spill Recovery Fund, or posts a
		  bond, in an amount equal to the total of the outstanding liability of the
		  person and any removal costs incurred by, or on behalf of, the person with
		  respect to any oil discharge for which the person has outstanding liability,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Guaranteed Oil Spill Compensation Act
			 of 2010.
		2.FindingsCongress finds that—
			(1)the Oil Pollution Act of 1990 (33 U.S.C.
			 2701 et seq.)—
				(A)was passed directly in response to the
			 Exxon Valdez oil spill;
				(B)establishes strict liability for parties
			 responsible for the discharge of oil into navigable waters, shorelines, or the
			 exclusive economic zone;
				(C)establishes liability for damages,
			 including damages related to all cleanup and removal costs, natural resources,
			 real or personal property, subsistence use of natural resources, government
			 revenues, diminished profit and earning capacity, and increased public
			 services; and
				(D)limits the liability of responsible parties
			 for damages beyond removal costs by vessel and facility type;
				(2)the annual report of the Coast Guard on
			 liability limits under the Oil Pollution Act of 1990 (33 U.S.C. 2701 et seq.)
			 for fiscal year 2009 indicates that 51 vessel oil spills since the date of
			 enactment of that Act caused damages that exceeded the liability limits for the
			 applicable class of vessel;
			(3)in the Coast Guard and Maritime
			 Transportation Act of 2006 (Public Law 109–241; 120 Stat. 516), Congress
			 increased the liability limits under the Oil Pollution Act of 1990 (33 U.S.C.
			 2701 et seq.) for single- and double-hulled vessels and gave the Coast Guard
			 the ability to further adjust those limits for inflation;
			(4)the Internal Revenue Service estimated the
			 balance of the Oil Spill Liability Trust Fund established by section 9509 of
			 the Internal Revenue Code of 1986 to be $1,700,000,000 at the end of fiscal
			 year 2009, pending resolution of outstanding claims against the Fund;
			(5)(A)the cleanup of the oil spill resulting from
			 the grounding of the Exxon Valdez on Bligh Reef in Prince William Sound on
			 March 24, 1989, was declared complete in 1992 by the Coast Guard and the State
			 of Alaska and cost Exxon $2,000,000,000;
				(B)in
			 a settlement approved by a United States district court on October 9, 1991,
			 Exxon paid the State of Alaska and the Federal Government the equivalent of
			 $900,000,000 (made in annual payment over 10 years) to settle the civil claims
			 associated with the Exxon Valdez oil spill, of which a portion was made for
			 reimbursement for cleanup costs;
				(C)under a separate settlement of Federal
			 criminal charges, Exxon also paid $25,000,000 in fines and $100,000,000,
			 divided equally between the United States and Alaska, as restitution for
			 criminal conduct by Exxon;
				(D)in
			 a case consolidated into the case styled Exxon Shipping Co. v. Baker (128 S.
			 Ct. 2605 (2008)), a jury awarded $287,000,000 for damages to private parties
			 and an additional $5,000,000,000 in punitive damages; and
				(E)after nearly 2 decades of appeals, on June
			 25, 2008, the Supreme Court issued a judgment limiting punitive damages to
			 compensatory damages, calculated at $507,500,000, a reduction to essentially 10
			 percent of the initial jury award;
				(6)as of June 16, 2010, a scientific team
			 under the direction of Secretary of Energy Steven Chu, Secretary of the
			 Interior Ken Salazar, and the Chair of the National Incident Command’s Flow
			 Rate Technical Group, Dr. Marcia McNutt (Director of the United States
			 Geological Survey), announced an estimated flow rate of between 35,000 and
			 60,000 barrels per day of hydrocarbons into the Gulf of Mexico from the Macondo
			 Prospect well, known as MC 252, resulting from the blowout and explosion of the
			 mobile offshore drilling unit Deepwater Horizon that occurred on April 20,
			 2010, and resulting hydrocarbon releases into the environment;
			(7)that estimate greatly exceeds the estimated
			 10,800,000 gallons (250,000 barrels) spilled by the grounding of the Exxon
			 Valdez on Bligh Reef in Prince William Sound on March 24, 1989, and is now the
			 largest known oil spill in United States waters;
			(8)the Gulf Coast region produced
			 1,273,424,000 pounds of seafood in 2008 worth $697,591,000 to the fishermen in
			 the Gulf of Mexico, which is the second most productive fishing region in the
			 United States, boasting 4 of the top-10 commercial fishing ports of the United
			 States in Empire-Venice, Intracoastal City, and Cameron, Louisiana, and
			 Pascagoula-Moss Point, Mississippi;
			(9)recreational fisheries are important to the
			 Gulf Coast economy, with (according to the National Marine Fisheries Service)
			 3,200,000 individuals taking 25,000,000 recreational fishing trips in the Gulf
			 region in 2008 in which 194,000,000 fish were landed;
			(10)as of June 7, 2010, the National Oceanic
			 and Atmospheric Administration closed 78,264 square miles of the Gulf of Mexico
			 to fishing, an area equivalent to 32.3 percent of the total exclusive economic
			 zone of the Gulf; and
			(11)commercial sectors employing a wide
			 spectrum of the Gulf Coast population (including residents involved in tourism,
			 oil and gas exploration, and a host of support and service industries) are
			 experiencing a severe economic disruption due to the blowout and explosion of
			 the mobile offshore drilling unit Deepwater Horizon that occurred on April 20,
			 2010, and resulting hydrocarbon releases into the environment.
			3.Oil Spill Recovery Fund
			(a)In generalThe Outer Continental Shelf Lands Act is
			 amended by inserting after section 8 (43 U.S.C. 1337) the following:
				
					8A.Oil Spill Recovery Fund
						(a)Definition of FundIn this section, the term Fund
				means the Oil Spill Recovery Fund established under subsection (c).
						(b)Coverage of outstanding incident
				liability
							(1)In generalNo person shall be eligible to enter into
				any Federal oil or gas lease or contract after the date of enactment of this
				section unless the person pays into the Fund, or posts a bond, in an amount
				equal to the difference between, as determined by the Secretary as of the date
				of the application for the lease or contract—
								(A)the total of the outstanding liability of
				the person under section 1002 of the Oil Pollution Act of 1990 (33 U.S.C. 2702)
				(without regard to any liability limit under section 1004 of that Act (33
				U.S.C. 2704)) and any removal costs incurred by, or on behalf of, the person,
				with respect to any incident occurring before, on, or after the date of
				enactment of this section for which the person has outstanding liability;
				and
								(B)the outstanding balance in the Oil Spill
				Liability Trust Fund established by section 9509 of the Internal Revenue Code
				of 1986, that is attributable to the person.
								(2)No effect on other liabilityPayment into the Fund or posting of a bond
				in accordance with paragraph (1) does not, with respect to the applicable
				incident—
								(A)limit any civil or criminal liability of
				the person; or
								(B)determine or affect an appropriate level of
				claims or damages.
								(c)Establishment of FundThere is established in the Treasury of the
				United States a fund to be known as the Oil Spill Recovery Fund
				to be administered by the Secretary, to be available without fiscal year
				limitation and without being subject to appropriation, for payment of covered
				removal costs and damages described in section 1002 of the Oil Pollution Act of
				1990 (33 U.S.C. 2702) associated with any incident.
						(d)Transfers to Fund
							(1)In generalThe Fund shall consist of such amounts as
				are appropriated to the Fund under paragraph (2).
							(2)FeesThere are appropriated to the Fund, out of
				funds of the Treasury not otherwise appropriated, amounts equivalent to amounts
				collected as fees and received in the Treasury under subsection (b)(1).
							(e)Repayment
							(1)In generalIn the case of any person who has paid into
				the Fund under subsection (b), on the date described in paragraph (2), the
				Secretary shall transfer to the person an amount equal to—
								(A)the amount of unexpended funds of the
				person in the Fund; plus
								(B)any accumulated interest on those
				funds.
								(2)DateThe date on which amounts described under
				paragraph (1) shall be repaid is the earlier of—
								(A)5 years after the date on which the amounts
				were paid into the Fund; and
								(B)the date on which the Secretary makes a
				formal determination that all Federal and State natural resource damage
				assessments and all outstanding civil claims relating to the incident for which
				the amounts were paid have been satisfied.
								(f)ProhibitionAmounts in the Fund may not be made
				available for any purpose other than a purpose described in subsection
				(c).
						(g)Quarterly reports
							(1)In generalNot later than 4 times during of each
				fiscal year beginning with fiscal year 2010, the Secretary shall submit to the
				Committee on Appropriations of the House of Representatives, the Committee on
				Appropriations of the Senate, the Committee on Energy and Natural Resources of
				the Senate, and the Committee on Resources of the House of Representatives a
				report on the operation of the Fund during the fiscal year.
							(2)ContentsEach report shall include, for the fiscal
				year covered by the report, the following:
								(A)A statement of the amounts deposited into
				the Fund.
								(B)A description of the expenditures made from
				the Fund for the fiscal year, including the purpose of the expenditures.
								(C)Recommendations for additional authorities
				to fulfill the purpose of the Fund.
								(D)A statement of the balance remaining in the
				Fund at the end of the fiscal year.
								(E)A statement of amount of outstanding
				liability determined under subsection (b) as compared to the balance remaining
				in the Oil Spill Liability Trust Fund established by section 9509 of the
				Internal Revenue Code of 1986 at the end of the fiscal
				year.
								.
			(b)Separate appropriations
			 accountSection 1105(a) of
			 title 31, United States Code, is amended—
				(1)by redesignating paragraphs (35) and (36)
			 as paragraphs (36) and (37), respectively;
				(2)by redesignating the second paragraph (33)
			 (relating to obligational authority and outlays requested for homeland
			 security) as paragraph (35); and
				(3)by adding at the end the following:
					
						(38)a separate statement for the Oil Spill
				Recovery Fund established under section 8A(c) of the Outer Continental Shelf
				Lands Act, which shall include the estimated amount of deposits into the Fund,
				obligations, and outlays from the
				Fund.
						.
				
